DETAILED ACTION
The amendment filed on March 10, 2022 is acknowledged.  The amendment to the specification is accepted to overcome the objections described in the previous Office Action.  Claims 42 and 45-59 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 42 is objected to because of the following informalities:  line 11 and the 2nd to last line say, “the or each flange.”  
Claim 45 is objected to because of the following informalities:  line 2 says, “the or each flange.”  
Claim 46 is objected to because of the following informalities:  line 3 says, “the or each flange.”  
Claim 48 is objected to because of the following informalities:  line 1 says, “the or each flange.”  
Claim 49 is objected to because of the following informalities:  lines 1 and 2 say, “the or each flange.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 45-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 42 discloses the first portion be attached to an external face of the support panels in line 13.  However, as best understood, a single flange does not attach to both of the support panels, but rather one support panel.  
Claim 45 discloses that the second portion of the flange member has three different portions, with one portion being generally parallel to the interior surface of the support panel and another portion extending generally parallel to a surface of the central panel.  Applicant appears to be disclosing portions 140, 142 and 142 of Figure 11C.  Element 142 is generally perpendicular to elements 140 and 142.  So it cannot therefore be said that the entire second portion is generally parallel to the plane of the central panel as was required by Claim 42.  
Claim 52 discloses a connecting strip connecting the two support panels.  However, the support panels of Claim 42 were disclosed as being on opposed sides of a central panel.  The connecting strip is not disclosed as connecting the support panels of a single panel, but rather adjacent support panels from 2 adjacent panels.  
Claim 53 discloses a resilient seal between the two support panels.  It is unclear how a resilient seal is between the two support panels.  The original disclosure describes the seal being between a pair of adjacent panels.  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42, 45, 46, 48, and 52 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koupal (US Patent Publication 2009/0272056 A1).  [Claim 42] Koupal discloses a panel (12) for a partition, the panel comprising: a central panel (26) having a first face and a second face spaced apart from the first face; two support panels (20) disposed on opposed sides of the central panel, each of the two support panels extending generally perpendicularly to a plane of the central panel (they extend perpendicularly with respect to a plane along the narrower width of the central panel), and having an external surface (side not touching 26) and an internal surface (side in contact with 26) that provide two opposed surfaces of the support panel, wherein a protruding portion of the each of the two support panels extends beyond at least one of the faces of the central panel (Figure 2); and a flange (14) provided around at least one protruding portion of the two support panels (Figure 1), each flange comprising a flange member which is formed from a metal material having: a first portion (42) adjacent to, generally parallel to, and mechanically attached to the external face of the support panel that is distal from the central panel; and a second portion (40) which extends generally parallel to the plane of the central panel (Figure 1), wherein together the first and second portions of the flange member define a channel or groove for receipt of the protruding portion of one of the two support panels.  
[Claim 45] The second portion of the flange member comprises: a portion which extends generally between the two opposed surfaces of the support panel (44); a portion which is generally parallel to the interior surface of the support panel (43); and a portion which extends generally parallel to a surface of the central panel (40) (Figure 4A).  
[Claim 46] Between the portion which extends generally between the two opposed surface of the support panel and the portion which is generally parallel to the interior surface of the support panel, the flange member may comprise a protrusion portion (protruding triangular portion of 44), which extends out away from the interior surface of the support panel.  
[Claim 48] A portion of the flange member is mechanically attached to an interior surface of the support panel (via 19).  
[Claim 52] Koupal discloses a modular partition system comprising a plurality of panels according to claim 42, the system further comprising at least one connecting strip (16), wherein the connecting strip cooperates with a flange member from each of two panels adjacent to one another to connect the panels (Figure 1).  

Claims 42, 45, and 52-54 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith (US Patent 4075811).  [Claim 42] Keith discloses a panel (12) for a partition, the panel comprising: a central panel (58) having a first face and a second face spaced apart from the first face; two support panels (16 located on both sides of the central portion) disposed on opposed sides of the central panel, each of the two support panels extending generally perpendicularly to a plane of the central panel, and having an external surface (side not touching 58) and an internal surface (side in contact with 58) that provide two opposed surfaces of the support panel, wherein a protruding portion (top portion) of the each of the two support panels extends beyond at least one of the faces of the central panel (Figure 1); and a flange (36) provided around at least one protruding portion of the two support panels (Figure 1), each flange comprising a flange member which is formed from a metal material having: a first portion (41) adjacent to, generally parallel to, and mechanically attached to the external face of the support panel that is distal from the central panel (via its attachment to the adjoining panel); and a second portion (38) which extends generally parallel to the plane of the central panel (Figure 1), wherein together the first and second portions of the flange member define a channel or groove for receipt of the protruding portion of one of the two support panels.  
[Claim 45] The second portion of the flange member comprises: a portion which extends generally between the two opposed surfaces of the support panel (38); a portion which is generally parallel to the interior surface of the support panel (41); and a portion which extends generally parallel to a surface of the central panel (42) (Figure 1).  
[Claim 52] Keith discloses a modular partition system comprising a plurality of panels according to claim 42, the system further comprising at least one connecting strip (60), wherein the connecting strip cooperates with a flange member from each of two panels adjacent to one another to connect the panels (Figures 2 and 5).  
[Claim 53] A resilient seal (24) is between a pair of adjacent panels.  
[Claim 54] In at least one direction, the connecting strip extends beyond the support panels from the two adjacent panels which it is arranged to cooperate with (60 extends in 4 different directions, two directions beyond the connection of two adjacent panels).  

Claim Rejections - 35 USC § 103
Claims 42, 45, and 47-50 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Perez (French Patent 1504427) in view of dit Felix (US Patent 5651220).  [Claim 42] Perez discloses a panel for a partition, the panel comprising: a flange (Figure 2) provided at the panel, each flange comprising a flange member which is formed from a metal material having: a first portion (side of profile of Figure 2) adjacent to, and mechanically attached to an external face of the support panel (at e in Figure 3); and a second portion (portion of profile at top of panel).  The first portion of the flange member is generally parallel to an external face of the panel.  The first and second portions of each flange member define a channel or groove for receiving the panel.  
Perez discloses the claimed invention as discussed above, but does not disclose the panel comprising a central panel and support panels.  Dit Felix discloses a panel (P) comprising support panels (4) and a central panel (2).  The support panels have an external and internal face that provide two opposed surfaces of the support panel.  The support panels protrude beyond the central panel (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the panel of Perez to have a central panel and two support panels as suggested and taught by dit Felix.  The support panels would provide reinforcement and strength to the panel of Perez, while the central panel provides thermal and sound insulative value.    
[Claim 45] Perez further discloses the second portion of the flange member comprises: a portion which extends generally between the two opposed surfaces of the panel (top of flange member); a portion which is generally parallel to the interior surface of the support panel (side of flange member); and a portion which extends generally parallel to a surface of the central panel (other side of flange member).  [Claim 47] The second portion of the flange is provided with a barbed portion (bent side of flange member, which curves into the panel), which provides a means for engaging with a face of the central panel.  [Claim 48] Perez further teaches a portion of the flange member being mechanically attached to an interior surface of the panel (at e).  [Claim 49] Mechanical attachment of the flange member to the support panel is achieved by crimping the flange member to the support panel using a tool (Figure 4) to punch, cinch, or crimp the flange member to the support panel (Figure 3).  [Claim 50] A comparison of the recited process with the prior art processes does not serve to resolve the issue concerning patentability of the product.  Whether a product is patentable depends on whether it is known in the art or it is obvious and is not governed by whether the process by which it is made is patentable.  The flange is deformed and embedded in the panel.  

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Koupal as discussed above, and further in view of Greenamyer (US Patent 3793789).  Koupal discloses the claimed invention as discussed above, but fails to disclose a resilient sealing material on a side surface of the support panel.  Greenamyer discloses a panel having a support panel (36) and a central portion (22).  A resilient sealing member (41) is located along a side surface of the support panel (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a resilient sealing member into the panel of Koupal as suggested and taught by Greenamyer.  Greenamyer teaches that the resilient sealing member provides a buffer and cushion for the central portion of the panel.  

Claims 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Keith as discussed above, and further in view of Weber et al. (US Patent 9518385 B2).  Keith discloses the claimed invention as discussed above, including the connecting strip having an elongate body defining a groove (Figure 6), but fails to disclose one or more engagement features on the connecting strip.  Weber discloses a having a cover (140) with an engagement means (1409) for engagement with a beam (Figure 19).  The engagement feature comprises at least one pair of protrusions (walls 142).  Each of the protrusions defining a guide channel (indented channel below the barb on each of 142) for at least part of the beam.  The protrusions facing each other and are generally L-shaped.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an engagement means into the connecting strip of Keith as suggested and taught by Weber et al.  It is known in the art to incorporate means for engagement with beams within a wall structure so that the wall structure can easily attach to an adjoining structural member.  
With respect to providing a plurality of pairs of engagement features, it would have been obvious to one of ordinary skill in this art before the effective filing date of the invention to provide the connecting strip of Keith with a plurality of the engagement features suggested and taught by Weber et al. since a mere duplication of parts would have been a matter of design choice.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Providing multiple pairs of engagement features would merely provide additional attachment points when placing a structural member atop the connecting strip.  

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.  
With respect to the rejection of the claims as being anticipated by Koupal, Applicant argues that the spacers 13 are not support panels.  In light of the amendment, this rejection has been modified to disclose the support panels as elements 20, which are the outer panels shown in Figure 2.  
With respect to the rejection of the claims as being anticipated by Schiavello, this argument is moot since this reference does not form part of the current rejection.
With respect to the rejection of the claims as being anticipated by Keith, Applicant argues that Keith does not disclose the claimed flange member.  Examiner respectfully disagrees.  Keith teaches that flange member 36 is mechanically attached to the external surface of the support panel via its attachment to the directly adjacent support panel.  This section is parallel to the external surface of the support panel.  The flange member of Keith clearly has a groove or channel since this is what captures the protruding portions of the adjacent support panels.  
With respect to the rejection of the claims as being unpatentable over Perez, Applicant argues that the rejection amounts to improper hindsight bias without providing any further explanation for why Applicant believe this to be so.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635              

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635